GILBERT, Circuit Judge, and WOLVERTON, District Judge
(concurring). [3] We are unable to concur in the view that a salvage *768award to the Miller Salvage Company should be denied for the reason that Miller withheld from the master of the Celtic Chief the information that the vessel was about to be rescued, or for the reason that Miller expressed the wish or purpose so to haul off the vessel as to cause her to bump the Arcona. It is not shown that Miller’s suppression of facts in any way endangered the distressed vessel. Although on the Monday preceding there had been a hazy condition which indicated the approach of a kona, tire weather on Tuesday and Wednesday was fine, with a light southerly wind. The other vessels were standing by awaiting the time of high tide, which was 1 a. m., when they expected to make a combined effort to pull the stranded vessel off. The sum and substance of the evidence is that Miller knew, perhaps two hours before the vessel came clear, that she had begun to move in response to the strain which his line was exerting, and that he said nothing about it. It does not appear that the vessel’s movement could have been very materially hastened if others had known of it, and, if it be said that it was Miller’s duty to relieve the anxiety of the master of the Celtic Chief, the answer is that the master might very readily have relieved his own anxiety by coming on deck and looking, instead of remaining as he did in the cabin, lunching and listening to the pilot’s stories. Miller’s conduct was evidently inspired by that feeling of rivalry which is often manifested, and is generally commendable, in the efforts of those who are striving together to accomplish a salvage service, and it was of the nature of that rivalry which the court refused to condemn in The Birdie, 7 Blatchf. 238, Fed. Cas. No. 1,432. In The D. M. Hall v. John Land, Fed. Cas. No. 3,939, Judge Hoffman held that slight misconduct of sailors, not resulting in any loss to claimants, should not reduce the amount of salvage.
As to Miller’s wish to bump the Arcona, nothing was done in pursuance of it, and it resulted in nothing. It was a very human wish, for which Capt. Miller might perhaps have been pardoned, in view of the “half-heartedness” of the efforts of the Arcona’s men, and their “gingerly” action in the fear of damage to their own vessel, which is observed in the opinion of the court below. Miller’s attitude of mind toward the Arcona has been sufficiently penalized, we think, by the reduction which on that account the District Court made in the award to Miller’s company.
We agree that the award to the Inter-Island Company should be reduced to $12,500, and we are of the opinion that the award to the Miller Salvage Company should be likewise reduced' to tire sum of $6,500. It is ordered that the decree of the court below be modified accordingly.